Case 3:18-cr-04683-GPC Document 174-1 Filed 06/05/20 PageID.1743 Page 1 of 6
Case 3:18-cr-04683-GPC Document 174-1 Filed 06/05/20 PageID.1744 Page 2 of 6
Case 3:18-cr-04683-GPC Document 174-1 Filed 06/05/20 PageID.1745 Page 3 of 6
Case 3:18-cr-04683-GPC Document 174-1 Filed 06/05/20 PageID.1746 Page 4 of 6




                      EXHIBIT A
Case 3:18-cr-04683-GPC Document 174-1 Filed 06/05/20 PageID.1747 Page 5 of 6




                                                                Exhibit A, p. 1
Case 3:18-cr-04683-GPC Document 174-1 Filed 06/05/20 PageID.1748 Page 6 of 6




                                                             Exhibit A, p. 2
